—In an action, inter alia, to recover damages for wrongful death, the plaintiff appeals from so much of an order of the Supreme Court, Kings County (Bellard, J.), dated June 5, 1998, as granted that branch of the motion of the defendants Methodist Hospital and Steven H. Silber which was for summary judgment dismissing the complaint insofar as asserted against them, and the defendant Joseph C. Casarona cross-appeals from so much of the same order as denied his motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against him.
Ordered that the appeal and cross appeal are dismissed, with one bill of costs to the plaintiffs, as that order was superseded by an order of the same court dated December 21, 1998, made upon reargument {see, Mineroff v Silber, 274 AD2d 379 [decided herewith]). Ritter, J. P., Joy, Goldstein and H. Miller, JJ., concur.